Exhibit 21.0 LIST OF SUBSIDIARIES Registrant: SI Financial Group, Inc. Subsidiaries Percentage Ownership Jurisdiction or State of Incorporation Savings Institute Bank and Trust Company 100% United States SI Capital Trust I (1) 100% Delaware SI Capital Trust II (1) 100% Delaware 803 Financial Corp. (2) 100% Connecticut SI Realty Company, Inc.(2) 100% Connecticut SI Mortgage Company(2) 100% Connecticut (1) In accordance with Financial Accounting Standards Board Interpretation No. 46R, “Consolidation of Variable Interest Entities,” SI Capital Trust I and SI Capital Trust II are not included in the Company’s consolidated financial statements. (2) Wholly-owned subsidiary of Savings Institute Bank and Trust Company.
